   8:19-cv-00353-JFB-SMB Doc # 21 Filed: 10/28/19 Page 1 of 1 - Page ID # 42



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

YOUTUBE, LLC, a Delaware Limited
Liability Company;
                                                             8:19CV353
                    Plaintiff,

       vs.                                                  JUDGMENT

CHRISTOPHER L BRADY, an individual;

                    Defendant.


      Pursuant to the Memorandum and Order entered on October 24, 2019 (Filing No.

20) and upon stipulation of the parties (Filing No. 18), judgment and a permanent

injunction are entered in favor of Plaintiff YouTube L.L.C. and against Defendant

Christopher L. Brady.



      Dated this 28th day of October, 2019.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
